             Case 2:18-cv-03831-AB Document 37 Filed 01/15/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEVEN BELT, ET AL.,

                 Plaintiffs,

        v.                                             Case No. 2:18-cv-03831-AB

 P.F. CHANG’S CHINA BISTRO, INC.,

                 Defendant.


                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant P.F. Chang’s China

Bistro, Inc. (“P.F. Chang’s”) moves this Court for Summary Judgment against Plaintiffs Steven

Belt, Laura Coucil, James Harris, Grace Castro, Racqueal Shelton, Nora Ensalaco, and Shane

Murphy, as well as any other individuals who opt into this case, there being no disputed issues of

material fact and P.F. Chang’s being entitled to judgment as a matter of law. P.F. Chang’s bases

this Motion on its accompanying Memorandum of Law (including exhibits and attachments

thereto) and the Court’s entire record in this case.

       P.F. Chang’s respectfully requests that the Court grant this motion, enter an Order

specifying that there is no genuine dispute as to any material facts in this case and that the case is

resolved in Defendant’s favor as a matter of law, and enter judgment in this case against Plaintiffs

and in favor of P.F. Chang’s. An appropriate Order is attached.
         Case 2:18-cv-03831-AB Document 37 Filed 01/15/19 Page 2 of 3




                                          Respectfully submitted,


                                          /s/ Paul DeCamp
                                          PAUL DECAMP (admitted pro hac vice)
                                          MAXINE ADAMS (admitted pro hac vice)
                                          EPSTEIN, BECKER & GREEN, P.C.
                                          1227 25th Street, N.W., Suite 700
                                          Washington, D.C. 20037
                                          Tel: 202-861-0900
                                          Fax: 202-861-3571
                                          PDeCamp@ebglaw.com
                                          MAdams@ebglaw.com

                                          SHEILA A. WOOLSON
                                          EPSTEIN, BECKER & GREEN, P.C.
                                          Two Gateway Center, 12th Floor
                                          Newark, NJ 07102
                                          Tel: 973-642-1900
                                          SWoolson@ebglaw.com

                                          Counsel for Defendant

January 15, 2019




                                      2
          Case 2:18-cv-03831-AB Document 37 Filed 01/15/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date, I caused the foregoing to be sent via

First-Class U.S. Mail, postage pre-paid, as well as transmitted via electronic mail, to the

following counsel of record for Plaintiffs:

       BENJAMIN L. DAVIS, III
       LAW OFFICES OF PETER T. NICHOLL
       Charles Center South
       36 South Charles Street, Suite 700
       Baltimore, MD 21201
       bdavis@nicholllaw.com

       PATRICIA A. BARASCH
       SCHALL & BARASCH, LLC
       Moorestown Office Center
       110 Marter Avenue, Suite 105
       Moorestown, NJ 08057
       pbarasch@schallandbarasch.com

       DANA L. SCOTT
       DREXEL UNIVERSITY
       Office of the General Counsel
       Bellet Building, 1505 Race Street
       Philadelphia, PA 19102
       dla73@drexel.edu

       REENA DESAI
       NICHOLS KASTER, PLLP
       80 South 8th Street, Suite 4600
       Minneapolis, MN 55402
       rdesai@nka.com



                                                      /s/
                                                                      Paul DeCamp

                                                      Counsel for Defendant

January 15, 2019




                                                 3
